By the Court,

Paine, J.
In Button vs. Schroyer, 5 Wis., 598, this court held that in actions of this character, the judgment, instead of being for a sale of the property, should be, that unless the money due was paid in a specified time, the defendants should be barred of all equity of redemption.
This makes it necessary to reverse this judgment, and remand the cause with directions to enter judgment in accordance with that decision.
Judgment reversed, with costs, and cause remanded accordingly.